     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 1 of 9 Page ID #:1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                       Case Number:
11
                        Plaintiff,                 COMPLAINT FOR COPYRIGHT
12                                                 INFRINGEMENT - DEMAND FOR
     vs.                                           JURY TRIAL
13
     JOHN DOE infringer identified as using [REDACTED VERSION]
14 IP address 47.150.2.180,

15                      Defendant.
16

17
           Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this
18
     Complaint against Defendant John Doe infringer identified as using IP address
19
     47.150.2.180, [REDACTED] (“Defendant”), and alleges as follows:
20
                                        Introduction
21
           1.     This is a case about the ongoing and wholesale copyright
22
     infringement of Plaintiff’s motion pictures by Defendant, who is referred to at this
23
     point as “John Doe.” Plaintiff is aware of Defendant’s identity but has filed this
24
     suit against them pseudonymously and will file a motion to permit Defendant to
25
     litigate this case pseudonymously through discovery.
26
           2.     Plaintiff is the owner of award winning, critically acclaimed adult
27

28
                                               1

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 2 of 9 Page ID #:2



 1 motion pictures.

 2          3.   Strike 3’s motion pictures are distributed through the Blacked, Tushy,
 3 Vixen, and Blacked Raw adult websites and DVDs. With millions of visitors to its

 4 websites each month, the brands are famous for re-defining adult content, creating

 5 high-end, artistic, and performer-inspiring motion pictures produced with a

 6 Hollywood style budget and quality.

 7          4.   Defendant is an egregious infringer of Plaintiff's registered
 8 copyrights and has been documented infringing 47 Works over an extended period

 9 of time. Defendant has used the BitTorrent protocol to affect this rampant and

10 wholesale copyright infringement. Defendant not only has downloaded Plaintiff’s

11 motion pictures, but they have also distributed them to others.

12          5.   Although Defendant attempted to hide this theft by infringing
13 Plaintiff’s content anonymously, a Florida state court order permitted Plaintiff to

14 serve a subpoena on their Internet Service Provider (“ISP”), Frontier

15 Communications (“Frontier”), to discover the identity of the subscriber assigned

16 IP address 47.150.2.180, the IP address Defendant used to download and share

17 Plaintiff’s works.

18          6.   Based on Plaintiff’s investigation of the subscriber and publicly
19 available resources, Plaintiff identified Defendant as the true infringer.

20                                Jurisdiction and Venue
21          7.   This is a civil action seeking damages under the United States
22 Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright

23 Act”).

24          8.   This Court has subject matter jurisdiction over this action pursuant to
25 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

26 copyright actions).

27          9.   This Court has personal jurisdiction over Defendant because
28 Defendant used an Internet Protocol address (“IP address”) traced to a physical
                                               2

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 3 of 9 Page ID #:3



 1 address located within this District to commit copyright infringement. Therefore:

 2 (i) Defendant committed the tortious conduct alleged in this Complaint in this

 3 State; and, (ii) Defendant resides in this State and/or; (iii) Defendant has engaged

 4 in substantial – and not isolated – business activity in this State.

 5        10.    Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this
 6 district because: (i) a substantial part of the events or omissions giving rise to the

 7 claims occurred in this District; and, (ii) the Defendant resides (and therefore can

 8 be found) in this District and resides in this State. Additionally, venue is proper in

 9 this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because

10 Defendant resides or may be found in this District.

11                                         Parties
12        11.    Strike 3 is a Delaware limited liability company located at 2140 S.
13 Dupont Hwy, Camden, DE.

14        12.    Defendant, [REDACTED], is an individual currently residing at
15 [REDACTED].

16                                  Factual Background
17                        Plaintiff’s Award-Winning Copyrights
18        13.    Strike 3’s subscription-based websites proudly boast a paid
19 subscriber base that is one of the highest of any adult-content sites in the world.

20 Strike 3 also licenses its motion pictures to popular broadcasters and Strike 3’s

21 motion pictures are the number one selling adult DVDs in the United States.

22        14.    Strike 3’s motion pictures and websites have won numerous awards,
23 such as “best cinematography,” “best new studio,” and “adult site of the year.”

24        15.    Strike 3’s motion pictures have had positive global impact, leading
25 more adult studios to invest in better content, higher pay for performers, and to

26 treat each performer with respect and like an artist.

27        16.    Unfortunately, Strike 3, like a large number of other makers of
28 motion picture and television works, has a major problem with Internet piracy.
                                               3

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 4 of 9 Page ID #:4



 1 Often appearing among the most infringed popular entertainment content on

 2 torrent websites, Strike 3’s motion pictures are among the most pirated content in

 3 the world.

 4                Defendant Used the BitTorrent File Distribution Network
 5                             to Infringe Plaintiff’s Copyrights
 6          17.    BitTorrent is a system designed to quickly distribute large files over
 7 the Internet. Instead of downloading a file, such as a movie, from a single source,

 8 BitTorrent users are able to connect to the computers of other BitTorrent users in

 9 order to simultaneously download and upload pieces of the file from and to other

10 users.

11          18.    BitTorrent’s popularity stems from the ability of users to directly
12 interact with each other to distribute a large file without creating a heavy load on

13 any individual source computer and/or network. It enables Plaintiff’s motion

14 pictures, which are often filmed in state of the art 4kHD, to be transferred quickly

15 and efficiently.

16          19.    To share a movie within the BitTorrent network, a user first uses
17 BitTorrent software to create a .torrent file from the original digital media file.

18 This process breaks the original digital media file down into numerous pieces.

19          20.    The entire movie file being shared has a hash value (i.e., the “File
20 Hash”). A hash value is an alpha-numeric value of a fixed length that uniquely

21 identifies data.

22          21.    Hash values are not arbitrarily assigned to data merely for
23 identification purposes, but rather are the product of a cryptographic algorithm

24 applied to the data itself. As such, while two identical sets of data will produce

25 the same cryptographic hash value, any change to the underlying data – no matter

26 how small – will change the cryptographic hash value that correlates to it.

27          22.    To find and re-assemble the pieces of the digital media file, i.e., to
28 download the file using BitTorrent, a user must obtain the .torrent file for the
                                                4

                       Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 5 of 9 Page ID #:5



 1 specific file that has been broken down into pieces.

 2         23.      Each .torrent file contains important metadata with respect to the
 3 pieces of the file. When this data is put into the cryptographic algorithm, it results

 4 in a hash value called the “Info Hash.”

 5         24.      The “Info Hash” is the data that the BitTorrent protocol uses to
 6 identify and locate the other pieces of the desired file (in this case, the desired file

 7 is the respective file for the infringing motion pictures that are the subject of this

 8 action) across the BitTorrent network.

 9         25.      Using the Info Hash in the metadata of a .torrent file, a user may
10 collect all the pieces of the digital media file that correlates with the specific

11 .torrent file.

12         26.      Once a user downloads all of the pieces of that digital media file from
13 other BitTorrent users, the digital media file is automatically reassembled into its

14 original form, ready for playing.

15         27.      Plaintiff has developed, owns, and operates an infringement detection
16 system, named “VXN Scan.”

17         28.      Using VXN Scan, Plaintiff discovered that Defendant used the
18 BitTorrent file network to illegally download and distribute Plaintiff’s copyrighted

19 motion pictures.

20         29.      To explain, while Defendant was using the BitTorrent file
21 distribution network, VXN Scan established direct TCP/IP connections with

22 Defendant’s IP address.

23         30.      VXN Scan downloaded from Defendant one or more pieces of
24 numerous digital media files.

25         31.      Plaintiff identified these pieces as portions of infringing copies of
26 Strike 3’s motion pictures.

27         32.      To explain, the VXN Scan system first searched for and obtained
28 .torrent files claiming to be infringing copies of Plaintiff’s works, and then
                                                 5

                        Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 6 of 9 Page ID #:6



 1 downloaded complete copies of the digital media files that correlate to those

 2 .torrent files.

 3         33.    Plaintiff then compared the completed digital media files to
 4 Plaintiff’s copyrighted works to determine whether they are infringing copies of

 5 one of Plaintiff’s copyrighted works.

 6         34.    The digital media files have been verified to contain a digital copy of
 7 a motion picture that is identical (or, alternatively, strikingly similar or

 8 substantially similar) to Plaintiff’s corresponding original copyrighted Works.

 9         35.    VXN Scan then used the “Info Hash” value, contained within the
10 metadata of the .torrent file correlated with a digital media file that was

11 determined to be identical (or substantially similar) to a copyrighted work, to

12 download a piece (or pieces) of the same digital media file from Defendant using

13 the BitTorrent network.

14         36.    At no point did VXN Scan upload content to any BitTorrent user.
15 Indeed, it is incapable of doing so.

16         37.    The VXN Scan captured transactions from Defendant sharing
17 specific pieces of 47 digital media files that have been determined to be identical

18 (or substantially similar) to a copyrighted work(s) that Plaintiff owns.

19         38.    VXN Scan recorded each transaction in a PCAP file.
20         39.    VXN Scan recorded multiple transactions in this matter.
21         40.    For each work infringed a single transaction is listed on Exhibit A.
22         41.    For each transaction listed, Exhibit A sets forth the Universal Time
23 Coordinated (UTC) time and date of each transaction, along with (1) the Info

24 Hash value obtained from the metadata of the corresponding .torrent file that

25 formed the basis of the VXN Scan’s request for data, and (2) the File Hash value

26 of the digital media file itself.

27         42.    Exhibit A also sets forth relevant copyright information for each
28 work at issue: the date of publication, the date of registration, and the work’s
                                               6

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 7 of 9 Page ID #:7



 1 copyright registration number. In a showing of good faith, Plaintiff has

 2 intentionally omitted the title of the work from this public filing due to the adult

 3 nature of its content but can provide a version of Exhibit A containing the works’

 4 titles to the Court or any party upon request.

 5         43.   Thus, Defendant downloaded, copied, and distributed Plaintiff’s
 6 Works without authorization.

 7         44.    Defendant’s infringement was continuous and ongoing.
 8         45.   Plaintiff owns the copyrights to the Works and the Works have been
 9 registered with the United States Copyright Office.

10         46.   Plaintiff seeks statutory damages, attorneys’ fees, and costs under
11 17 U.S.C. § 501 of the United States Copyright Act.

12     Discovery Will Likely Show that Defendant is the Individual Who Infringed
13                              Plaintiff’s Copyrighted Works
14         47.   Plaintiff’s investigation has determined that Defendant is the person
15 who used IP address 47.150.2.180 to infringe on its copyrighted works.

16         48.   In response to Plaintiff’s subpoena, the ISP indicated that IP address
17 47.150.2.180 was assigned to Defendant’s spouse at the residence identified in

18 paragraph 12 above during at least one date of infringement.

19         49.   Plaintiff logged BitTorrent network activity emanating from IP
20 address 47.150.2.180 involving works other than Plaintiff’s copyrighted works.

21 Collectively, this evidence is referred to as the “Additional Evidence.”

22         50.   [REDACTED].
23         51.   [REDACTED].
24                                        COUNT I
25                              Direct Copyright Infringement
26         52.   The allegations contained in paragraphs 1-51 are hereby re-alleged as
27 if fully set forth herein.

28         53.   Plaintiff is the owner of the Works, which is an original work of
                                               7

                      Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 8 of 9 Page ID #:8



 1 authorship.

 2        54.    Defendant copied and distributed the constituent elements of
 3 Plaintiff’s Works using the BitTorrent protocol.

 4        55.    At no point in time did Plaintiff authorize, permit or consent to
 5 Defendant’s distribution of its Works, expressly or otherwise.

 6        56.    As a result of the foregoing, Defendant violated Plaintiff’s exclusive
 7 right to:

 8        (A)    Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1)
 9 and 501;

10        (B)    Distribute copies of the Works to the public by sale or other transfer
11 of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3)

12 and 501;

13        (C)    Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)
14 and 501, by showing the Works’ images in any sequence and/or by making the

15 sounds accompanying the Works’ audible and transmitting said performance of

16 the work, by means of a device or process, to members of the public capable of

17 receiving the display (as set forth in 17 U.S.C. § 101’s definitions of “perform”

18 and “publicly” perform); and

19        (D)    Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5)
20 and 501, by showing individual images of the works non-sequentially and

21 transmitting said display of the works by means of a device or process to members

22 of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

23 definition of “publicly” display).

24        57.    Defendant’s infringements were committed “willfully” within the
25 meaning of 17 U.S.C. § 504(c)(2).

26        WHEREFORE, Plaintiff respectfully requests that the Court:
27        (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s
28
                                              8

                     Complaint – Demand for Jury Trial [REDACTED VERSION]
     Case 5:20-cv-00942-JGB-KK Document 1 Filed 04/30/20 Page 9 of 9 Page ID #:9



 1 copyrighted Works;

 2        (B)   Order that Defendant delete and permanently remove the digital
 3 media files relating to Plaintiff’s Works from each of the computers under

 4 Defendant’s possession, custody or control;

 5        (C)   Order that Defendant delete and permanently remove the infringing
 6 copies of the Works Defendant has on computers under Defendant’s possession,

 7 custody or control;

 8        (D)   Award Plaintiff statutory damages per infringed work pursuant to
 9 17 U.S.C. § 504(a) and (c);

10        (E)   Award Plaintiff its reasonable attorneys’ fees and costs pursuant to
11 17 U.S.C. § 505; and

12        (F)   Grant Plaintiff any other and further relief this Court deems just and
13 proper.

14                          DEMAND FOR A JURY TRIAL
15        Plaintiff hereby demands a trial by jury on all issues so triable.
16        DATED this 29th day of April, 2020.
17                                         Law Offices of Lincoln Bandlow, PC
18                                         s/ Lincoln D. Bandlow
                                           Lincoln D. Bandlow
19                                         Attorneys for Plaintiff
                                           Strike 3 Holdings, LLC
20

21

22

23

24

25

26

27

28
                                              9

                     Complaint – Demand for Jury Trial [REDACTED VERSION]
